Atkinson, J.
1. The theory of voluntary manslaughter was not presented either by the evidence or the prisoner’s statement, and it was not error to refuse the several requests to charge on that subject, or to omit to charge thereon.
2. In so far as they stated correct principles of law applicable to the case, the requests to charge on the subject of reasonable fear were covered by the general charge.
3. The requests to charge, referred to in the 6th and 11th grounds of the amended motion for new trial, did not correctly state the law, and were properly refused.
4. There was evidence to authorize the instructions complained of in the 16th and 17th grounds of the amended motion for new trial; and the charge as there complained of stated correct principles of law, and did not invade the province of the jury.
5. The evidence was sufficient to support the verdict, and there was no error in refusing a new trial.

Judgment affirmed.


All the Justices concur.